            Case 3:14-cr-01310-AJB Document 66 Filed 05/11/20 PageID.203 Page 1 of 2
AO 245D (CASD Rev. l/19) Judgment in a Criminal Case for Revocations                                            FILED
                                  UNITED STATES DISTRICT Co                                                       MAY 11 2020
                                          SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                         CLERK US DIST1:.:i1CT COURT
             UNITED STATES OF AMERICA                                JUDGMENT IN A             c~~m~R::±".
                                                                                                --
                                                                                                                   0
                                                                                                          E:-:i~i>'.§'7i'.i~T::-::-OrF
                                                                                                                                     c_-A...,:Ll::.:.;:Ff.::;.:R;.,!.Nl.!.JA
                                                                                                                                                0,.PUTY
                                                                     (For Revocation of Probation or Supervised Release
                                                                     (For Offenses Committed On or After November 1, 1987)
                          V.
                     LARRY HICKS (1)
                                                                        Case Number:        3:14-CR-01310-AJB

                                                                     DAVID ZUGMAN
                                                                     Defendant's Attorney
REGISTRATION NO.               47030-298
•-
THE DEFENDANT:
IZI admitted guilt to violation of allegation(s) No.      SIX (6)
                                                          ---'-'-----------------------
D was found guilty in violation ofallegation(s) No.       _ _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilty.

Accordinily, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation
            6                     nvl, Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                     HON. ANTHONY J. BA
                                                                     UNITED STATES D~rifm,....,.
            Case 3:14-cr-01310-AJB Document 66 Filed 05/11/20 PageID.204 Page 2 of 2
AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                 LARRY HICKS (1)                                                         Judgment - Page 2 of 2
CASE NUMBER:               3:14-CR-01310-AJB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
       The court makes the following recommendations to the Bureau of Prisons:




       The defendant is remanded to the custody of the United States Marshal.

       The defendant shall surrender to the United States Marshal for this district:
             at                             AM.               on
                                                                   -------------------
             as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
             on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on                                            to
                                                                              ----------------
at
     - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                  3:14-CR-01310-AJB
